DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 09/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment and written response filed 12/18/2020 have been entered and considered.
Claims 1-19 and 21 have been cancelled.
Claims 20 and 22-38 are pending.

Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
102 rejection:
Applicant argued the Bender reference fails to teach the claim limitation of “estimate brain activity of the subject based on the time-series data of RGB data”. The applicant stated “the mental state of the individual in Bender is not determined based on the time-series data of RGB data of the captured video. As described in Bender, facial expressions and gestures of the individual captured in the video are used to determine the individual’s mental state. As described in col. 8, lines 43 - 47 of Bender, respiration, heart rate, heart rate variability, perspiration, temperature and other physiological indicators of the individual’s mental state may be determined by analyzing the captured video. However, Bender fails to describe how the individual’s heart rate or temperature, for example, are determined from the captured video. Applicant’s independent claim 20 recites that the brain activity is estimated based on the 
Upon further review of the reference, and in light of applicant’s arguments, the examiner respectfully disagrees as follows: first of all, Bender teaches using a webcam 330 to capture facial image of an individual for facial detection 114. The examiner notes the captured face image data is the claimed RGB data because the face image acquired by the webcam is in color. Additionally, the face image is analyzed to determine the facial expression, which represents the mental state of the individual (column 9, lines 7-8), and the mental state of “enjoyment, happiness, anger, sadness, stress, frustration, confusion, disappointment …” corresponds to the claimed “brain activity”. Thus the recognition or computation of the facial expression data from the acquired color video data from the webcam is the claimed “estimate brain activity of the subject based on the time-series data of RGB data”. Second of all, Bender also teaches “the mental state data” also includes “physiological data”, which may be obtained by a biosensor 412 that collects the “heart rate, blood pressure, EKG, EEG, further brain waves …” (column 8, lines 48-60). The examiner notes the physiological data in Bender may be collected at the same time as the facial data, and the physiological data such as heart rate, EKG, EEG or brain wave may be numerical representation of the mental state or “brain activity”. However, since independent claim 20 only recites “estimate brain activity of the subject based on the time-series data of RGB”, the determination of the facial expression should suffice. Additionally, the secondary references, Kitajima and Poh were applied to show the physiological data may be obtained through facial image. At last, the examiner notes Bender teaches the claim feature of “estimate brain activity of the subject based on the time-series data of RGB data”, and the rejection remains.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bender et al (“Bender” hereinafter, U.S.P.N. 9,204,836 B2).
As per claim 20, Bender discloses a brain activity estimation device (abstract and figure 6) comprising: a data acquisition unit (webcam 330) configured to acquire time-series data of RGB data on a facial surface of a subject (webcam 330 acquires video data of a person’s face 310, and captured video data is in RGB); and an estimation unit (facial analysis 350 and analysis server 650) configured to estimate brain activity of the subject based on the time-series data of RGB data acquired by the data acquisition unit (the mental state may be inferred based on facial expressions and head gestures observed by a webcam and physiological data, such as heart rate, column 8, lines 48-67 and column 9, lines 1-10. The examiner notes the video data acquired by the webcam is the claimed “RGB data”, and the facial expression determination alone may be the claimed “estimate brain activity”), the time series data of RGB data including data in a period of time during which a brain function activation task is given, the brain function activation task being displayed on a display device (electronic display 320 may show a media presentation to the person when the video data is captured by the webcam, column 7, lines 61-65 and column 8, lines 1-17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Kitajima et al (“Kitajima” hereinafter, U.S. Publication No. 2015/0148687 A1).
As per claim 22, Bender teaches determining a person’s mental state based on facial expression captured by the webcam video and physiological data, such as heart rate, from a biosensor 412. Kitajima teaches a method of measuring a heart rate in an electronic device. The method includes obtaining a face image of a subject by using the electronic device; determining a target region within the obtained face image; analyzing color information within the determined target region; and determining a heart rate of the subject on the basis of the analyzed color information. The analyzing of color information is performed on the basis of a differential arithmetic operation between a first color component and a second color component within the target region. Kitajima teaches extracting a plurality of time distributions from the time-series data set of RGB data (figures 6-13, paragraphs [0008], [0107]-[0117]). 
Bender and Kitajima are combinable because they are from the same field of endeavor, ie. analyzing a person’s facial image.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Bender’s physiological data collection method from a biosensor 412 to using video data because Bender already uses an image acquisition device for capturing the person’s face. One would be motivated to do so because it would eliminate the need for an additional biosensor for heart rate detection and reduce the cost for the overall system.
As per claim 23, Kitajima discloses wherein the estimation unit extracts a time distribution and a space distribution from the time- series data set of RGB data, and the estimation unit estimates the brain activity based on the extracted data (figures 6-13, paragraphs [0008], [0107]-[0117]).
As per claim 24, Kitajima discloses wherein the estimation unit extracts a plurality of time distributions and a plurality of space distributions from the time-series data set of RGB data, and the estimation unit estimates the brain activity based on the extracted data (figures 6-13, paragraphs [0008], [0107]-[0117]).
As per claim 25, Kitajima discloses wherein the estimation unit extracts a plurality of time distributions and a plurality of space distributions from the time-series data set of RGB data, and the estimation unit analyzes each time distribution and then analyzes the space distributions (figures 6-13, paragraphs [0008], [0107]-[0117]).
As per claim 26, Kitajima discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 5).
As per claim 27, Kitajima discloses wherein the estimation unit decomposes the time-series of RGB data by singular value decomposition, principal component analysis, or independent component analysis (paragraph [0005]), extracts a time distribution and a space distribution, and estimates the brain activity based on the extracted data (figures 6-13, paragraphs [0008], [0107]-[0117]).
As per claim 28, Kitajima discloses wherein the estimation unit extracts a plurality of time distributions from the time-series data set of RGB data, and the estimation unit estimates the brain activity based on the extracted data (figures 6-13, paragraphs [0008], [0107]-[0117]).
As per claim 29, Kitajima discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 5).
As per claim 30, Kitajima discloses wherein the estimation unit extracts a time distribution and a space distribution from the time- series data set of RGB data, and the estimation unit estimates the brain activity based on the extracted data (figures 6-13, paragraphs [0008], [0107]-[0117]).
As per claim 31, Kitajima discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 5).
As per claim 32, Kitajima discloses wherein the estimation unit extracts a plurality of time distributions and a plurality of space distributions from the time-series data set of RGB data, and the estimation unit estimates the brain activity based on the extracted data (figures 6-13, paragraphs [0008], [0107]-[0117]).
As per claim 33, Kitajima discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 5).
As per claim 34, Kitajima discloses wherein the estimation unit extracts a plurality of time distributions and a plurality of space distributions from the time-series data set of RGB data, and the estimation unit analyzes each time distribution and then analyzes the space distributions (figures 6-13, paragraphs [0008], [0107]-[0117]).
As per claim 35, Kitajima discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 5).
As per claim 36, Kitajima discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 5).
As per claim 37, Kitajima discloses wherein the estimation unit decomposes the time-series of RGB data by singular value decomposition, principal component analysis, or independent component analysis (paragraph [0005]), extracts a time distribution and a space distribution, and estimates the brain activity based on the extracted data (figures 6-13, paragraphs [0008], [0107]-[0117]).
As per claim 38, Kitajima discloses wherein the estimation unit decomposes the time-series of RGB data by singular value decomposition, principal component analysis, or independent component analysis (paragraph [0005]), extracts a time distribution and a space distribution, and estimates the brain activity based on the extracted data (figures 6-13, paragraphs [0008], [0107]-[0117]).

Claims 22-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bender in view of Poh et al (“Poh” hereinafter, U.S. Publication No. 2011/0251493 A1).
As per claim 22, Bender teaches determining a person’s mental state based on facial expression captured by the webcam video and physiological data, such as heart rate, from a biosensor 412. Poh teaches Method and system for measuring physiological parameters. The method includes capturing a sequence of images of a human face and identifying the location of the face in a frame of the video and establishing a region of interest including the face. Pixels are separated in the region of interest in a frame into at least two channel values forming raw traces over time. The raw traces are decomposed into at least two independent source signals. At least one of the source signals is processed to obtain a physiological parameter. Poh teaches extracting a plurality of time distributions from the time-series data set of RGB data (figures 2-3, paragraphs [0040]-[0043]). 
Bender and Poh are combinable because they are from the same field of endeavor, ie. analyzing a person’s facial image.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Bender’s physiological data collection method from a biosensor 412 to using video data because Bender already uses an image acquisition device for capturing the person’s face. One would be motivated to do so because it would eliminate the need for an additional biosensor for heart rate detection and reduce the cost for the overall system.
As per claim 23, Poh discloses wherein the estimation unit extracts a time distribution and a space distribution from the time- series data set of RGB data, and the estimation unit estimates the brain activity based on the extracted data (figures 2-3, paragraphs [0040]-[0041]).
As per claim 24, Poh discloses wherein the estimation unit extracts a plurality of time distributions and a plurality of space distributions from the time-series data set of RGB data, and the estimation unit estimates the brain activity based on the extracted data (figures 2-3, paragraphs [0040]-[0043]).
As per claim 25, Poh discloses wherein the estimation unit extracts a plurality of time distributions and a plurality of space distributions from the time-series data set of RGB data, and the estimation unit analyzes each time distribution and then analyzes the space distributions (figures 2-3, paragraphs [0040]-[0043]).
As per claim 26, Poh discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 1).
As per claim 27, Poh discloses wherein the estimation unit decomposes the time-series of RGB data by singular value decomposition, principal component analysis, or independent component analysis (paragraph [0033]), extracts a time distribution and a space distribution, and estimates the brain activity based on the extracted data (figures 2-3, paragraphs [0040]-[0043]).
As per claim 28, Poh discloses wherein the estimation unit extracts a plurality of time distributions from the time-series data set of RGB data, and the estimation unit estimates the brain activity based on the extracted data (figures 2-3, paragraphs [0040]-[0043]).
As per claim 29, Poh discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 1).
As per claim 30, Poh discloses wherein the estimation unit extracts a time distribution and a space distribution from the time- series data set of RGB data, and the estimation unit estimates the brain activity based on the extracted data (figures 2-3, paragraphs [0040]-[0043]).
As per claim 31, Poh discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 1).
As per claim 32, Poh discloses wherein the estimation unit extracts a plurality of time distributions and a plurality of space distributions from the time-series data set of RGB data, and the estimation unit estimates the brain activity based on the extracted data (figures 2-3, paragraphs [0040]-[0043]).
As per claim 33, Poh discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 1).
As per claim 34, Poh discloses wherein the estimation unit extracts a plurality of time distributions and a plurality of space distributions from the time-series data set of RGB data, and the estimation unit analyzes each time distribution and then analyzes the space distributions (figures 2-3, paragraphs [0040]-[0043]).
As per claim 35, Poh discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 1).
As per claim 36, Poh discloses wherein the estimation unit estimates the brain activity based on RGB data of at least one of a paranasal sinus peripheral region and a forehead (see figure 1).
As per claim 37, Poh discloses wherein the estimation unit decomposes the time-series of RGB data by singular value decomposition, principal component analysis, or independent component analysis (paragraph [0033]), extracts a time distribution and a space distribution, and estimates the brain activity based on the extracted data (figures 2-3, paragraphs [0040]-[0043]).
As per claim 38, Poh discloses wherein the estimation unit decomposes the time-series of RGB data by singular value decomposition, principal component analysis, or independent component analysis (paragraph [0033]), extracts a time distribution and a space distribution, and estimates the brain activity based on the extracted data (figures 2-3, paragraphs [0040]-[0043]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM Y LU/Primary Examiner, Art Unit 2667